STONE, J.
In the case of Wright v. Preston et al., at the present term, we decided most of the questions presented by this record adversely to the present appellant. It is contended in this case that, inasmuch as the articles, for the purchase of which the estate of Mrs. Wright is sought to be made subject in this proceeding, were purchased by her husband, John Y. Wright, in his own name; that he gave his note with two sureties for the purchase-money, and that suit on the note was brought against the three, and judgment recovered therein, that this is a complete answer to the present motion, and no judgment can be rendered, condemning *46Mrs. Wright’s property to sale for its payment. In Sharp v. Burns, 35 Ala. 664, we said: “The. right to subject the wife’s separate estate to payment for the articles described in section (1987) 2376 of the Code, is not affected by the solvency and ability of the husband to pay, nor by the fact that the husband has been recognized as a debtor, or has given a mortgage to secure the payment. Whenever the combination of circumstances described in section (1987) 2376 exists, the wife’s separate estate is liable.” In the ]iresent record, it is shown that, to the extent of the liability declared, the combination of circumstances described in section 2376 of the Revised Code did and does exist.
2. There is nothing in the objection, that the primary suit and this motion are brought in different rights. John P. Rice is the plaintiff in each. All else is mere descriptio persones. - Agee v. Williams, 27 Ala. 644.
Judgment affirmed.